Name: Commission Regulation (EEC) No 1694/87 of 17 June 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158 /26 Official Journal of the European Communities 18 . 6. 87 COMMISSION REGULATION (EEC) No 1694/87 of 17 June 1987 fixing the amount of the subsidy on oil seeds been fixed ; whereas the amount, where appropriate, to be deducted from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regulation No 136/66/EEC could therefore be calculated only provisionally on the basis of the amounts in force for the 1986/87 marketing year ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for colza, rape seed and sunflower seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 409/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86 0 and (EEC) No 1458/86 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 577/87 (9), as last amended by Regulation (EEC) No 1634/87 (10) ; Whereas, in the absence of the target price for the 1987/88 marketing year for colza, rape seed and sunflower seed, the amount of the subsidy in the case of advance fixing for July, August, September, October and November 1987 for colza and rape seed and for August, September and October 1987 for sunflower seed has been obtainable only provisionally on the basis of the target price and the new standard quality for sunflower seed proposed by the Commission to the Council for the marketing year 1987/88 ; whereas this amount may, there ­ fore, be applied only on a temporary basis and should be confirmed or replaced when the indicative price of the 1987/88 marketing year is known ; Whereas estimated production of colza, rape seed and sunflower seed for the 1987/88 marketing year has not HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto. 2 . The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 (12) and Article 12 of Council Regulation (EEC) No 476/86 (13) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for July, August, September, October and November 1987 for colza and rape seed and for August, September and October 1987 for sunflower seed will, however, be confirmed or replaced as from 18 June 1987 to take into account the target price, and like measures, which is fixed for these products for the 1987/88 marke ­ ting year. 4 . However, the amount of the subsidy in the case of advance fixing for July, August, September, October and November 1987 for colza and rape seed and for August, September and October 1987 for sunflower seed will be confirmed or replaced as from 18 June 1987 to take into account, where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza, rape seed and sunflower seed. Article 2 This Regulation shall enter into force on 18 June 1987. (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 133, 21 . 5 . 1986, p. 8 . (3) OJ No L 164, 24. 6 . 1985, p . 11 . (4) OJ No L 44, 13 . 2. 1987, p . 1 . 0 OJ No L 167, 25 . 7 . 1972, p . 9 . ( «) OJ No L 146, 31 . 5 . 1986, p . 25 . o OJ No L 133, 21 . 5 . 1986, p . 12. if) OJ No L 133, 21 . 5 . 1986, p . 14. 0 OJ No L 57, 27 . 2 . 1987, p . 38 . (10) OJ No L 152, 12 . 6 . 1987, p . 21 . ( ») OJ No L 266, 28 . 9 . 1983, p. 1 . (12) OJ No L 53, 1 . 3 . 1986, p. 47. (&gt; 3) OJ No L 53, 1 . 3 . 1986, p. 51 . 18 . 6 . 87 Official Journal of the European Communities No L 158/27 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 June 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current month 2nd month (') 3rd month (') 0,610 0,000 34,666 0,100 0,000 28,292 0,100 0,000 28,136 4th month (') 5th month (') 6th month (') 0,100 0,100 0,100 0,000 0,000 0,000 27,981 27,825 27,669 68,03 67,67 67,64 76,63 76,22 76,16 1 302,93 1 295,54 1 282^7 186,35 185,13 184,65 233,85 232,47 229,16 20,441 20,306 20,087 14,933 14,812 14,556 40 767 40 506 39 976 2 209,69 2 181,91 2 081,99 14,58 14,58 14,58 3 066,40 3 040,78 2 957,70 0,00 0,00 0,00 3 691,11 3 662,37 3 586,04 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and, processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : 83,75 94,37 1 617,62 235,56 291,38 25,829 19,348 51 251 3 144,85 68,63 77,33 1 318,33 189,53 236,60 20,746 15,176 41 285 2 309,91 68,28 76,92 1 310,95 188,05 235,22 20,608 15,054 40 886 2 252,58 88,94 3 998,28 14,58 3 158,39 14,58 3 104,36  in Portugal (Esc)  in another Member State (Esc) 0,00 4 803,44 0,00 3 796,41 0,00 3 731,29 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. No L 158/28 Official Journal of the European Communities 18 . 6. 87 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : Current month 2nd month (') 3rd month (') 4th month (') 5th month (') 6th month (') 1,860 2,600 2,600 2,600 2,600 2,600 1,250 2,500 2,500 2,500 2,500 2,500 35,916 30,792 30,636 30,481 30,325 30,169 86,74 74,59 74,25 74,00 73,64 73,61 97,73 84,05 83,64 83,35 82,95 82,88 1 676,21 1 435,51 " 1 428,13 1 420,11 1 412,72 1 400,16 244,44 207,28 205,80 204,10 202,88 202,40 302,06 257,95 256,58 255,21 253,83 250,52 26,807 22,703 22,565 22,398 22,263 22,044 20,132 16,744 16,622 16,501 16,380 16,124 53 175 45 133 44 734 44 615 44 354 43 824 3 290,70 2 601,60 2 544,27 2 501,38 2 473,60 2 373,68 271,19 379,07 379,07 379,07 379,07 379,07 4 180,53 3 522,88 3 468,85 3 430,89 3 405,28 3 322,20 189,77 379,54 379,54 379,54 379,54 379,54 4 993,21 4 175,94 4 110,82 4 070,64 4 041,90 3 965,57  in Portugal (Esc)  in another Member State (Esc) (l) Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 18 . 6 . 87 Official Journal of the European Communities No L 158/29 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month (') 4th month (') 5th month (') 1,720 0,000 40,342 1,720 0,000 40,186 3,440 0,000 35,927 3,440 0,000 35,772 3,440 0,000 35,772 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : 97,49 109,85 1 882,31 273,89 338,98 30,029 22,462 59 596 3 639,65 97,13 109,44 1 874,93 272,68 337,61 29,894 22,341 59 333 3 584,59 87,03 98,05 1 674,98 241,66 301,02 26,499 19,562 52 524 3 011,45 86,80 97,77 1 666,87 239,88 299,65 26,328 19,441 52 426 2 966,34 86,80 97,77 1 666,87 239,88 299,65 26,328 19,441 52 426 2 966,34 250,77 3 746,56 250,77 3 721,32 501,54 3 306,76 501,54 3 266,98 501,54 3 266,98  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 224,63 6 022,64 3 693,03 5 989,57 0,00 6 189,00 5 988,17 3 666,94 5 954,58 0,00 5 455,36 5 278,33 3 251,10 5 243,95 0,00 5 412,08 5 236,46 3 211,32 5 202,07 0,00 5 412,08 5 236,46 3 210,03 5 201,28 3. Compensatory aids :  in Spain (Pta)  in Portugal (Esc) (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. (J) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,076860 2,071700 2,066400 2,061530 2,061530 2,046560 Fl 2,339580 2,336910 2,333980 2,331280 2,331280 2,323920 Bfrs/Lfrs 43,058300 43,060900 43,067500 43,075800 43,075800 43,116600 FF 6,931590 6,941510 6,952410 6,964360 6,964360 7,001090 Dkr 7,810950 7,827770 7,845990 7,847760 7,847760 7,917110 £ Irl 0,774647 0,777415 0,779945 0,782450 0,782450 0,787708 £ 0,695788 0,697074 0,698095 0,699183 0,699183 0,701811 Lit 1 503,60 1 508,04 1 513,55 1 518,16 1 518,16 1 530,67 Dr 155,41400 157,60500 159,68800 161,73600 161,73600 168,45000 Esc 161,87700 163,03400 164,23900 165,67200 165,67200 168,96300 Pta 144,50700 145,49700 146,41800 147,46100 147,46100 149,83000